Exhibit 10.1








PURCHASE AND SALE AGREEMENT




Dated October 13, 2011




Effective as of August 1, 2011




by and between


Nordic Oil USA 1, LLLP, as Seller,


and


Lucas Energy, Inc., as Buyer




 
 
 
 
1

--------------------------------------------------------------------------------

 
PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement (the “Agreement”) is made this 13th day of
October, 2011, to be effective the 1st day of August, 2011, by and between
Nordic Oil USA 1, LLLP, a Delaware limited partnership, having its principal
address at 3887 Pacific Street, Las Vegas, Nevada  89121 (“Seller”) and Lucas
Energy, Inc., a Nevada corporation, having its principal address at 3555 Timmons
Lane, Suite 1550, Houston, Texas  77027  and (“Buyer”).  Buyer and Seller may be
referred to herein collectively as the “Parties” and individually as a “Party.”


RECITALS:


A.           WHEREAS, Seller owns certain undivided interests in and to the oil,
gas and mineral leases described on Exhibit “A” attached hereto and made a part
hereof for all purposes, together with related rights, interests and assets,
which leases, rights, interests and assets are located in the Counties of
Gonzales, Karnes and Wilson, State of Texas;


B.           WHEREAS, Seller desires to sell, assign and convey all of its
right, title and interest in and to the herein-described oil, gas and mineral
leases, rights, interests and assets subject to the terms and conditions set
forth herein; and


C.           WHEREAS, Buyer desires to purchase the entirety of Seller’s right,
title and interest in and to the herein-described oil, gas and mineral leases,
rights, interests and assets subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of their mutual promises contained herein,
Buyer and Seller agree to the purchase and sale of the working interest in and
to the herein-described oil, gas and mineral leases, rights, interests and
assets described below, in accordance with the following terms and conditions:


AGREEMENT:


1.Purchase and Sale.


a. Property Being Sold.  Subject to the terms and conditions of this Agreement,
Seller agrees to sell and convey, and Buyer agrees to purchase and accept, the
Subject Property for the Purchase Price as hereinafter set forth.  Except as set
forth in Section 1(b) below, the term “Subject Property” shall mean:



 

i)          Leaseholds.  All of Seller’s right, title and interest in and to all
oil and gas leaseholds and working interests, in and to the oil, gas and mineral
leases which are described in Exhibit “A” attached hereto and made a part hereof
for all purposes  (the “Leases”);
 
 
2

--------------------------------------------------------------------------------

 
ii)  Units.  All of Seller’s right, title and interest in pooled, communitized
or unitized acreage which includes all or any part of any Lease or includes any
Well (the “Units”);
 
iii) Rights in Production.  All of Seller’s right, title and interest in and to
all reversionary interests, backin interests, overriding royalties, production
payments, net profits interests, mineral and royalty interests in production of
oil, gas or other minerals relating to the Leases;


iv) Wells.  All of Seller’s right, title and interest in and to producing,
non-producing, shut-in oil and gas wells and any and all injection or disposal
wells located on the Leases (the “Wells”);
 
v) Contract Rights.  All of Seller’s right, title and interest (if any) in or
derived from any unit agreements, orders and decisions of regulatory authorities
establishing or relating to units, unit operating agreements, drilling units,
spacing units, operating agreements, gas purchase agreements, oil purchase
agreements, gathering agreements, transportation agreements, compression
agreements, processing or treating agreements, seismic agreements, geophysical
agreements, exploration agreements, area of mutual interest agreements and any
other agreements that relate to any of the Leases or Wells to the extent such
contracts are assignable (the “Contracts”);
 
vi) Easements.  All of Seller’s right, title and interest (if any) in and to all
rights-of-way, easements, licenses, and servitudes appurtenant to or used in
connection with the Leases and Wells (the “Easements”);
 
vii) Permits.  All of Seller’s right, title and interest in and to all permits
and licenses of any nature owned, held or operated in connection with operations
for the exploration and production of oil, gas or other minerals (if any) to the
extent the same are used or obtained in connection with any of the Leases,
Contracts, Easements or Wells (the “Permits”);
 
viii) Equipment.  All of Seller’s right, title and interest in and to all
personal property, fixtures, surface equipment, storage tanks, down-hole
equipment, casing, tubing other tubulars, pumps, pumpjacks, compressors,
metering facilities, pipelines, valves, drips, separators, dehydration
equipment, treatment facilities, electrical equipment and any other devises used
in connection with the Leases, Wells, Easements or Permits (the “Equipment”);
 
ix) Hydrocarbons.  All oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons and all other products refined or extracted
therefrom, together with all minerals produced in association with these
substances (collectively, the “Hydrocarbons”) in and under and which may be
produced and saved from, or attributable to, the Leases or Wells from and after
the Effective Date attributable to Seller’s interest(s) therein, and all rents,
issues, profits, proceeds, products, revenues and other income from or
attributable thereto attributable to Seller’s interest(s) therein; and
 
x) Data.  All papers and records (whether in written or other form) of any kind
presently in or in the future coming into the care, custody, or control of the
Seller relating to the Subject Properties including, but not limited to, the
following (if any):  land records, property title documents and records,
division orders, operations and production-related records and reports, well
information; provided, however, Buyer is not acquiring, and Seller is not
obligated to transfer to Buyer, (A) any proprietary or confidential financial
accounting or tax accounting records of Seller; or (B) any files or records
which are proprietary or confidential to Seller (the “Data”).


 
 
3

--------------------------------------------------------------------------------

 


b.      Property Not Being Sold.  The term “Subject Property” or, as the context
requires, “Subject Properties,” shall not include any and all accounts
receivable and accounts payable relating to production and activities occurring
on or relating to the Subject Properties for all periods prior to the Effective
Date.


2.Purchase Price.  Buyer agrees to pay to Seller for the Subject Property the
sum of Twenty-Two Million Dollars (USD) ($22,000,000.00) (the “Purchase Price”),
which may be adjusted in accordance with the terms of this Agreement.  The
Purchase Price shall be paid by the issuance and delivery by Buyer to Seller of
a promissory note in the original principal amount of Twenty-Two Million (USD)
($22,000,000.00) containing the terms as set forth in the form attached hereto
as Exhibit “E” and made a part hereof for all purposes (the “Note”).  The Note
shall be secured by a recordable first priority Deed of Trust, Security
Agreement, Financing Statement and Assignment of Production executed by Buyer,
as mortgagee, in favor of Michael King, Trustee, (the “Mortgage”), in the form
attached hereto as Exhibit “F” and made a part hereof for all purposes.  The
Note shall contain provisions which provide that, in the event of default, the
owner and holder of the Note shall have no recourse against Buyer, with the only
recourse available to the owner and holder of the Note being to the Assets in
accordance with the terms and provisions of the Note and the Mortgage.


3.Effective Date and Closing.  Seller’s conveyance of the Subject Property to
Buyer shall be effective as of August 1, 2011, at 7:00 a.m. where the Subject
Properties are located (the “Effective Date”), but title thereof shall be
delivered at the “Closing,” which shall take place on or before October 13, 2011
(the “Closing Date”) unless extended by agreement of the Parties.
 


 
 
 
 
 
4

--------------------------------------------------------------------------------

 
4.Representations and Warranties of Seller.  Seller hereby represents and
warrants to Buyer with respect to Seller’s interests in the Subject Property as
of the date hereof and as of the Closing, as follows:


a. Organization and Standing.  Seller is a limited partnership which is duly
organized, validly existing and in good standing under the laws of Delaware, its
state of organization, and in such other jurisdictions necessary for the
consummation of this Agreement.  The general partner of Seller is Princeton
Research, Inc., a Corporation duly organized and in good standing under the laws
of the State of Delaware, is duly qualified to carry on its business, and has
all requisite power and authority to enter into this Agreement.


b. Valid Agreement.  Seller has the authority to enter into and perform this
Agreement and to consummate the transaction contemplated by this
Agreement.  This Agreement constitutes the legal, valid and binding Agreement of
Seller.  At the Closing, all instruments required hereunder to be executed and
delivered by Seller shall be duly executed and delivered to Buyer and shall
constitute legal, valid and binding obligations of Seller.  The execution and
delivery by Seller of this Agreement, the consummation of the transactions set
forth herein and the performance by Seller of Seller's obligations hereunder
have been duly and validly authorized and will not violate, conflict with or
result in any violation or breach of any provision of (i) any agreement,
contract, mortgage, lease, license or other instrument to which Seller or the
Subject Property is a party, or by which Seller or the Subject Property is
bound; (ii) any governmental franchise, license, permit or authorization or any
judgment or order of judicial or governmental body applicable to Seller or
Subject Property, or (iii) to the knowledge of Seller, any law, statute, decree,
rule or regulation of any jurisdiction in the United States to which Seller or
the Subject Property is subject.


c. Authorization.  This Agreement has been duly authorized, executed and
delivered by Seller.  All instruments required to be delivered by Seller at the
Closing shall be duly authorized, executed and delivered by Seller.  This
Agreement and all documents executed by Seller in connection with this Agreement
shall constitute legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their terms, subject to the effects of
bankruptcy, insolvency, reorganization, moratorium and similar laws from time to
time in effect, as well as general principles of equity.


d. Brokers.  Seller has incurred no obligation or liability, contingent or
otherwise, for broker’s or finder’s fees with respect to this transaction for
which Seller shall have any obligation or liability.


 
 
5

--------------------------------------------------------------------------------

 




e.Liens.  On the Closing Date, Seller shall deliver the Subject Property free
and clear of any and all liens, mortgages, deeds of trusts or other encumbrances
created by, through or under Seller, other than Permitted Encumbrances.


f.Suits, Claims and Compliance.  No suit, action, claim or other proceeding is
now pending or, to Seller's knowledge, threatened before any court, governmental
agency against the Subject Property, and Seller shall promptly notify Buyer of
any such proceeding which arises or is threatened prior to the Closing.  Seller
has complied with, and Seller’s operations in and on the Subject Property, are
and have been in compliance with all applicable laws, statutes, ordinances,
rules and regulations.


g.Access.  To the same extent Seller has such right, at all times prior to the
Closing, Buyer and the employees and agents of Buyer shall have access to the
Subject Property at Buyer's sole risk, cost and expense during normal business
hours and subject to reasonable advanced notice to Seller and the operator of
the Subject Property.


h.Environmental Matters.  To Seller’s knowledge, Seller is not in violation of
any Environmental Laws [as such term is defined in Section 7(e)] applicable to
the Subject Properties, or any material limitations, restrictions, conditions,
standards, obligations or timetables contained in any Environmental Laws that
would subject Seller, on or after the Effective Date, to costs, expenses, fines,
penalties, fees or other liability in excess of ten thousand dollars
($10,000).  No notice or action alleging such violation is pending or, to
Seller’s knowledge, threatened against the Subject Property.


i. No Third Party Options.  There are no agreements, options, or commitments
with, of or to any person to acquire the Subject Property that were created
during Seller’s period of ownership.  To Seller’s knowledge, there are no
agreements, options or commitments with, of or to any person to acquire the
Subject Property that were created prior to Seller’s period of ownership that
would continue to be in effect on or after the Effective Date.


j. Preferential Rights.  The Subject Properties are not subject to any
preferential rights to purchase that were created during Seller’s period of
ownership.  To Seller’s knowledge, the Subject Properties are not subject to any
preferential rights to purchase that were created prior to Seller’s period of
ownership that would continue to be in effect on or after the Effective Date.


k. Contracts.  Exhibit “C” sets forth each Contract relating to the Subject
Properties.  With respect to each Contract, to the knowledge of Seller, (i) such
Contract is in full force and effect, (ii) there are no material violations or
breaches thereof and (iii), there are no other Contracts relating to the Subject
Property other than the Contracts identified on Exhibit “C” attached hereto and
made a part hereof for all purposes.
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
l. Disclaimers.  THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED
IN SECTION 4 ABOVE ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS
AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE.  SELLER EXPRESSLY
DISCLAIMS ANY AND ALL OTHER REPRESENTATIONS AND WARRANTIES.  WITHOUT LIMITATION
OF THE FOREGOING OR ANYTHING ELSE IN THIS AGREEMENT, THE PROPERTIES SHALL BE
CONVEYED PURSUANT HERETO WITHOUT ANY WARRANTY OR REPRESENTATION WHETHER EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, RELATING TO TITLE TO THE SUBJECT PROPERTIES OR
RELATING TO THE CONDITION, QUANTITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE,
CONFORMITY TO THE MODELS OR SAMPLES OF MATERIALS OR MERCHANTABILITY OF ANY
EQUIPMENT OR ITS FITNESS FOR ANY PURPOSE.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
BUYER SHALL HAVE INSPECTED, OR WAIVED (AND UPON CLOSING SHALL BE DEEMED TO HAVE
WAIVED) ITS RIGHT TO INSPECT, THE PROPERTIES FOR ALL PURPOSES AND SATISFIED
ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND
SUBSURFACE, INCLUDING BUT NOT LIMITED TO CONDITIONS SPECIFICALLY RELATED TO THE
PRESENCE, RELEASE OR DISPOSAL OF HAZARDOUS SUBSTANCES, SOLID WASTES, ASBESTOS
AND OTHER MAN MADE FIBERS, OR NATURALLY OCCURRING RADIOACTIVE MATERIALS
(“NORM”).  BUYER IS RELYING SOLELY UPON ITS OWN INSPECTION OF THE PROPERTIES,
AND EXCEPT AS OTHERWISE PROVIDED HEREIN, BUYER SHALL ACCEPT ALL OF THE SAME IN
THEIR “AS IS”, “WHERE IS” CONDITION WITH ALL FAULTS.  ALSO WITHOUT LIMITATION OF
THE FOREGOING, SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF ANY DATA, REPORTS,
RECORDS, PROJECTIONS, INFORMATION OR MATERIALS NOW, HERETOFORE OR HEREAFTER
FURNISHED OR MADE AVAILABLE TO BUYER IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER MATTERS CONTAINED IN ANY MATERIALS FURNISHED OR MADE AVAILABLE TO BUYER BY
SELLER OR BY SELLER'S AGENTS OR REPRESENTATIVES.  ANY AND ALL SUCH DATA,
RECORDS, REPORTS, PROJECTIONS, INFORMATION AND OTHER MATERIALS (WRITTEN OR ORAL)
FURNISHED BY SELLER OR OTHERWISE MADE AVAILABLE OR DISCLOSED TO BUYER ARE
PROVIDED BUYER AS A CONVENIENCE AND SHALL NOT CREATE OR GIVE RISE TO ANY
LIABILITY OF OR AGAINST SELLER AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE
AT BUYER'S SOLE RISK TO THE MAXIMUM EXTENT PERMITTED BY LAW.   ANY PROVISION
CONTAINED IN THIS SECTION 4. OR ELSEWHERE IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, SELLER SHALL WARRANT ITS TITLE TO THE SUBJECT PROPERTIES BY
SPECIAL WARRANTY OF TITLE.
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
m. Any representation “to Seller’s knowledge” is limited to matters within the
actual conscious awareness of Michael King, the President of the General Partner
of Seller.


5.Representations and Warranties of Buyer.  Buyer represents and warrants to
Seller as of the date hereof and will represent and warrant at the Closing, as
follows:


a. Corporate Authority.  Buyer is a corporation organized and in good standing
under the laws of the State of Nevada, is duly qualified and in good standing to
carry on its business in the state where the Subject Property is located and has
all the requisite power and authority to enter into and perform this Agreement
and carry out the transactions contemplated under this Agreement.


b. Valid Agreement.  This Agreement constitutes the legal, valid and binding
Agreement of Buyer.  At the Closing, all instruments required hereunder to be
executed and delivered by Buyer shall be duly executed and delivered to Buyer
and shall constitute legal, valid and binding obligations of Buyer.  The
execution and delivery by Buyer of this Agreement, the consummation of the
transactions set forth herein and the performance by Buyer of Buyer's
obligations hereunder have been duly and validly authorized by all requisite
corporate action on the part of Buyer and will not conflict with or result in
any violation of any provision of (i) any agreement, contract, mortgage, lease,
license or other instrument to which Buyer is a party or by which Buyer is
bound; (ii) any governmental franchise, license, permit or authorization or any
judgment or order of judicial or governmental body applicable to Buyer, or (iii)
any law, statute, decree, rule or regulation of any jurisdiction in the United
States to which Buyer is subject.


c. Governmental Approvals.  Buyer shall obtain all required local, state,
federal governmental and/or agency permissions, approvals, permits, bonds and
consents, as may be required to assume Seller’s obligations and responsibilities
attributable to the Subject Property.


d. Independent Evaluation.  Buyer is experienced and knowledgeable in the oil
and gas business.  Buyer has been advised by and has relied solely on its own
expertise and legal, tax, accounting, marketing, land, engineering,
environmental and other professional counsel concerning this transaction, the
Subject Property and value thereof.


e. Brokers.  Buyer has incurred no obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees with respect to this transaction for
which Buyer shall have any obligation or liability.


 
 
 
8

--------------------------------------------------------------------------------

 
6.Title Matters.


a. Examination of Files and Records.  Upon execution of and pursuant to the
terms of this Agreement, Buyer shall have the right to conduct an investigation
of the status of title to the Subject Properties.  Seller will make available to
Buyer all of Seller’s Data.  Existing abstracts and title opinions, to the
extent such exist and are in the possession of Seller, will not be updated by
Seller.  Upon reasonable, advance notice from Buyer, all such Data shall be made
available at Seller’s offices during normal working hours.  Seller will also
permit Buyer to examine and copy, at Buyer's expense, such Data.  If Closing
does not occur, Buyer shall promptly return all such Data and other materials
provided by Seller to Buyer hereunder.


b. Notice of Title Defect.  Buyer may review title to the Subject Property prior
to Closing and may notify Seller in writing of any Title Defect (defined below)
it discovers as soon as reasonably practicable after its discovery, but in any
event no later than four (4) business days prior to the Closing Date (not
including the Closing Date).  Any notice provided hereunder shall include
appropriate evidence to substantiate the Buyer’s position, including a
description of the Title Defect, the basis for the Title Defect, the portion of
any Lease or Leases or other part of the Subject Property affected by the Title
Defect, the amount by which Buyer believes the value of the Subject Property has
been reduced because of the Title Defect and the computations and information
upon which Buyer's belief is based.  Buyer will be deemed to have conclusively
waived any Title Defect about which it fails to notify Seller in writing within
the applicable period specified above.


c. Procedure.  If Buyer properly notifies Seller of a Title Defect, Buyer and
Seller shall promptly meet and, in good faith, negotiate in an effort to agree
upon the validity of each claimed Title Defect and the resolution of such
claimed Title Defects.  Absent an agreement on the claimed Title Defect, Buyer
shall have the option to either (i) waive the Title Defect and proceed to
Closing, or (ii) request that Seller cure the Title Defect, but Seller shall
have no obligation to cure any Title Defect.  If Seller elects not to cure a
Title Defect, Seller may, at its sole option, either (i) reduce the Purchase
Price in an agreed upon amount to account for such Title Defect [which amount
shall not exceed the Allocated Value (as defined below) of the affected portion
of the Subject Property] and convey such affected Subject Property to Buyer or
(ii) retain title to the affected Subject Property and reduce the Purchase Price
by the Allocated Value (defined below) of the affected Subject Property.  In the
absence of an agreement on the amount to account for a Title Defect, the amount
shall be the Allocated Value.  If Seller elects to attempt to cure the Title
Defect and such Title Defect is not cured at Closing, Buyer shall deposit the
Allocated Value of the affected Subject Property into the Holding Account and
Seller will convey the affected Subject Property to Buyer.  Seller will have
ninety (90) days following the Closing Date to attempt to cure the Title
Defect.  With respect to a Title Defect that Seller is unable to cure within
such ninety (90) day period following the Closing Date, Buyer shall re-convey
the affected Subject Property to Seller and, upon such re-conveyance, Buyer
shall be entitled to the Allocated Value placed in the Holding Account for the
affected Subject Property together with any interest accrued thereon.  With
respect to a Title Defect that Seller cures within such ninety (90) day period
following the Closing Date, Seller shall be entitled to the Allocated Value
placed in the Holding Account for such affected Subject Property together with
any interest accrued thereon.  Notwithstanding the foregoing, if, at the end of
the ninety (90) day period following Closing the sum of all uncured Title
Defects and Environmental Defects equals or exceeds five percent (5%) of the
Purchase Price, Buyer may, in its sole discretion, elect to rescind the
transaction by written notice to Seller given within seven (7) business days
following the end of the ninety (90) day period.  In such event, Buyer shall
reconvey the Subject Properties to Seller without a warranty of title by,
through and under Buyer, but not otherwise, and Seller shall refund the Purchase
Price in immediately available funds less the net income derived by Buyer during
the period from the Effective Date to the reconveyance date, which amount shall
be provided to Seller by Buyer in a reconveyance settlement statement.  The
Holding Account shall be established jointly by Seller and Buyer at [name and
location of Bank] requiring the signature of Seller and Buyer to disburse funds
therefrom.


 
 
 
9

--------------------------------------------------------------------------------

 
d. Right to Terminate Agreement.  Notwithstanding anything in this Section 6 or
Section 7 that follows, in the event the sum of the Title Defects and
Environmental Defects (defined below) equals or exceeds five percent (5%) of the
Purchase Price and Seller elects not to cure such Title Defects or Environmental
Defects, either Party may elect to terminate this Agreement without liability as
to either Party.


e. Definition of Title Defect.  For purposes of this Agreement, the term “Title
Defect” shall mean any matter in excess of Ten Thousand Dollars ($10,000.00) per
defect, positive or negative, that would cause the title to the Subject Property
to fail to qualify as Good and Defensible Title (defined below) or which would
otherwise reduce the net revenue interest to be conveyed by Seller to Buyer as
set forth in Exhibit “B” attached hereto and made a part hereof for all
purposes.


f. Good and Defensible Title.  As used herein, the term “Good and Defensible
Title” shall mean, as to each of the Subject Properties, title to the Subject
Properties by virtue of which Seller can successfully defend against a claim to
the contrary made by a third party, based upon industry standards in the
acquisition of oil and gas properties, and in the exercise of reasonable
judgment and in good faith, such that (i) Seller (and upon Closing, Buyer), by
virtue of its ownership interest in the Leases described in Exhibit “A”, are
entitled to receive a fractional decimal interest of not less than Seller’s
interests shown on Exhibit “B” without reduction, increase, suspension, or
termination throughout the productive life of each such Subject Property (the
“Net Revenue Interest”), (ii) Seller is obligated to bear (and after Closing
shall obligate Buyer to bear) a fractional decimal interest of not more than
Seller’s interests shown on Exhibit “B” without reduction, increase,
suspensions, or termination throughout the productive life of each such Subject
Property, of the costs and expenses related to the maintenance, development,
drilling, equipping, testing, completing, sidetracking, reworking and operation
of each Subject Property without increase throughout the productive life of each
Subject Property (the “Working Interest”); and (ii) the Subject Properties are
subject to no liens, encumbrances, obligations or defects except those that are
Permitted Encumbrances.
 


 
 
 
10

--------------------------------------------------------------------------------

 
g. As used herein, the term “Permitted Encumbrances” shall mean:


i) Lessors’ royalties, overriding royalties, payments out of production, and
other burdens affecting Seller’s Net Revenue Interest if the net cumulative
effect of such burdens does not operate to (i) reduce the Net Revenue Interest
of Seller in any Subject Property to less than the Net Revenue Interest for such
property as set forth on Exhibit “B”, or (ii) increase the Working Interest of
Seller in any such Subject Property to greater than the Working Interest
therefore as set forth herein (unless Seller’s Net Revenue Interest therein is
increased in the same proportion);


ii) Preferential rights to purchase and required third party consents to
assignments and similar agreements with respect to which (i) waivers or consents
are obtained from the appropriate parties; or (ii) the appropriate time for
asserting such rights has expired without an exercise of such rights;


iii) All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases or interests therein if the same are customarily obtained
subsequent to such sale or conveyance;


iv) Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations which do not interfere with or detract
from the operations, value or use of the Subject Properties by Buyer;


v) Such Title Defects as Buyer has waived or released or is deemed to have
waived pursuant to the terms of this Agreement;


vi) The terms and conditions of all Leases and contracts, provided the same do
not result in a decrease in the Net Revenue Interest or an increase of the
Working Interest in any of the Properties (unless Seller’s Net Revenue Interest
therein is increased in the same proportion) or that do not interfere with or
detract from the operations, value or use of the Subject Properties by Buyer;


vii) Rights of reassignment, to the extent any exist as of the date of this
Agreement, upon the surrender or expiration of any Lease;


 
 
 
11

--------------------------------------------------------------------------------

 


viii) Liens for taxes or assessments not yet due or not yet delinquent,
and mechanic's or materialmen's liens (or other similar lien), or a lien under
an operating agreement or similar agreement, to the extent the same relates to
expenses incurred which are not yet delinquent;


ix) Liens, if any, to be released at Closing in a form acceptable to Buyer;


x) Defects or irregularities that have been cured or remedied by the passage of
time, including, without limitation, applicable statutes of limitation or
statutes for prescription;
xi) Defects or irregularities in the chain of title consisting of the failure to
recite marital status in documents or omissions of heirship proceedings; and


xii) Conventional rights of reassignment normally actuated by an intent to
abandon or release a lease and requiring notice to the holders of such rights
and any defect or irregularity as would normally be waived by persons engaged in
the oil and gas business when purchasing producing properties.


h. Definition of “Allocated Value”.  The term “Allocated Value” shall be the
value agreed upon the Subject Property as set forth on Exhibit “B” hereto.


i. NRI Variance/Proportionate Price Reductions.  If the Title Defect is a defect
described in Section 6(f)(i) affecting the Net Revenue Interest or which
otherwise affects a portion of Seller’s interest in a Lease listed on Exhibit
“A”, the price adjustment for such defect shall be calculated as follows:  a
downward adjustment equal to the amount determined by multiplying the Allocated
Value set forth for such Lease on Exhibit “A” by a fraction (i) the numerator of
which is an amount equal to the “Net Revenue Interest” shown on Exhibit “B” for
such Lease less the decimal share to which Seller would be entitled to as a
result of its ownership interest in such Lease which is unaffected by such
Defect value allocated to such Lease shown on Exhibit “B” for such Lease and
(ii) the denominator of which is the “Net Revenue Interest” shown for such
property on Exhibit “B” hereto.


7.Environmental Matters.


a. Inspection.  Prior to Closing and upon reasonable, prior written notice to
Seller and the operator of the Subject Properties, Buyer, to the same extent
Seller has such right, will have access to and the opportunity to inspect the
Subject Property for the purposes of conducting a Phase I Inspection only,
including without limitation, for the purposes of undertaking an independent
investigation for detecting the presence of hazardous or toxic substances,
pollutants or other contaminants (including petroleum), environmental hazards,
naturally occurring radioactive materials (NORM), produced water, air emissions,
contamination of the surface and subsurface and any other Environmental Defect
(defined below).


 
 
 
12

--------------------------------------------------------------------------------

 
b. Notice of Environmental Defect.  Buyer may notify Seller in writing of any
Environmental Defect (defined below) it discovers as soon as reasonably
practicable after its discovery, but in any event no later than five (5)
business days prior to the Closing Date (not including the Closing Date).  Any
notice provided hereunder shall include appropriate evidence to substantiate the
Buyer’s position, including a description of the Environmental Defect, the
Environmental Law applicable to the Environmental Defect and Buyer’s basis for
believing that Seller is in violation of such Environmental Law, the portion of
the Lease or other part of the Subject Property affected by the Environmental
Defect, the amount by which Buyer believes the value of the Subject Property has
been reduced because of the Environmental Defect and the evidence, computations
and information upon which Buyer's belief is based.  Buyer will be deemed to
have conclusively waived any Environmental Defect about which it fails to notify
Seller in writing within the applicable period specified above.


c. Procedure.  If Buyer properly and timely notifies Seller of an Environmental
Defect, Buyer shall have the option to either (i) waive the Environmental Defect
and proceed to Closing, or (ii) request that Seller correct the Environmental
Defect, but Seller shall have no obligation to correct any Environmental
Defect.  If Seller elects not to correct an Environmental Defect, then Seller
may elect to either (i) reduce the Purchase Price to account for such
Environmental Defect in an agreed amount and Seller will then convey such
affected Subject Property to Buyer or (ii) allow Seller to retain title to the
affected Subject Property and reduce the Purchase Price by the Allocated Value
(defined above) of the affected Subject Property.  If Seller elects to attempt
to correct the Environmental Defect, at Closing, Buyer shall deposit the
Allocated Value of the affected Subject Property into the Holding Account
created by the Parties and Seller will have ninety (90) days following the
Closing Date to attempt to correct the Environmental Defect.  With respect to a
Environmental Defect that Seller is unable to correct within such ninety (90)
day period following the Closing Date, upon agreement of the Parties, (i) Seller
may convey title to the affected Subject Property to Buyer for an agreed amount
not to exceed the Allocated Value of the affected Subject Property, or (ii)
Seller will retain title to such affected Subject Property and Buyer shall be
entitled to the amount placed in the Holding Account for such affected Subject
Property together with all interest accrued thereon.  Notwithstanding the
foregoing, Buyer reserves the right to rescind the transaction in the event the
sum of the uncured Title Defects and Environmental Defects at the end of the
ninety (90) day period exceeds five percent (5%) of the Purchase Price in
accordance with the procedure set forth in Section 6(c).






 
 
13

--------------------------------------------------------------------------------

 


d. Definition of Environmental Defect.  As used herein, an “Environmental
Defect” shall mean a condition affecting a Subject Property that is a violation
of Environmental Law and which would cost, on an individual defect basis, in
excess of ten thousand dollars ($10,000) to remediate.


e. Definition of Environmental Laws.  As used herein, the term “Environmental
Laws” shall mean any and all federal, state and local statutes, regulations,
rules, orders, ordinances or permits of any governmental authority pertaining to
health, the environment, and wildlife in effect in any and all jurisdictions in
which the Subject Property is located, including without limitation, the Clean
Air Act, as amended, and the Federal Water Pollution Control Act, as amended,
the Oil Pollution Act of 1990 (“OPA90”), as amended, the Rivers and Harbors Act
of 1899, as amended, the Safe Drinking Water Act, as amended, the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), as amended,
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), as amended,
the Resource Conservation and Recovery Act (“RCRA”), as amended, the Hazardous
and Solid Waste Amendments Act of 1984, as amended, the Toxic Substances Control
Act, as amended, the Occupational Safety and Health Act, as amended (“OSHA”),
the Hazardous Materials Transportation Act, as amended, and the statutes and
regulations of the Texas Railroad Commission.


8.Covenants.


a. Seller’s Negative Covenants.  Until Closing, Seller shall not do any of the
following with regard to the Subject Property without first obtaining the prior,
written consent of Buyer:


i) Release all or any portion of a Lease, Contract or Easement; provided,
however, that a Lease may expire by its own terms, with no obligation on Seller
to renew or extend the Lease;


ii) Create a lien, security interest or other encumbrance on the Subject
Property other than a Permitted Encumbrance;


iii) Amend a Lease, Contract or Easement or enter into any new contracts which
affect the Subject Property; or


iv) Waive, comprise or settle any claim that would materially affect
ownership, operation or value of any of the Subject Property.


b. Maintain Leases in Effect. Seller will use its commercially reasonable
efforts in the ordinary course of business to take all action necessary to keep
the Leases in force and effect until the Closing; provided, however, (i) Seller
is not the operator of the Leases and has minimal ability to cause any action to
occur which would affect the Leases, and (ii) that Seller shall not be required
to make capital expenditures to keep the Leases in effect until Closing.


 
 
14

--------------------------------------------------------------------------------

 
9.Closing Conditions


a. Seller's Closing Conditions.  The obligation of Seller to consummate the
transactions contemplated hereby is subject, at the option of Seller, to the
satisfaction on or prior to the Closing Date of all of the following conditions:


i) Representations, Warranties and Covenants.  The (A) representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date and (B) covenants and agreements
of Buyer to be performed on or before the Closing Date in accordance with this
Agreement shall have been duly performed in all material respects.


ii) Payment of Purchase Price.  Buyer shall have paid Seller the Purchase Price
in immediately available funds in accordance with Section 2 and the adjustments
set forth in Section 10.


iii) No Action.  On the Closing Date, no suit, action or other proceeding
(excluding any such matter initiated by Seller or any affiliate) shall be
pending or threatened against Buyer before any governmental authority of
competent jurisdiction seeking to enjoin or restrain the consummation of this
Agreement or recover damages from Seller resulting therefrom.
 
b. Buyer's Closing Conditions.  The obligation of Buyer to consummate the
transactions contemplated hereby is subject, at the option of Buyer, to the
satisfaction on or prior to the Closing Date of all of the following conditions:


i) Representations, Warranties and Covenants.  The (A) representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects on and as of the Closing Date and (B) covenants and
agreements of Seller to be performed on or before the Closing Date in accordance
with this Agreement shall have been duly performed in all material respects.


ii) Conveyance.  Seller shall have executed and delivered the Assignment and
Bill of Sale, the form of which is attached as Exhibit “D”, prior to or on the
Closing Date.




 
 
15

--------------------------------------------------------------------------------

 


iii) No Action.  On the Closing Date, no suit, action or other proceeding
(excluding any such matter initiated by Buyer or any of its affiliates) shall be
pending or threatened against Seller or the Subject Property before any
governmental authority of competent jurisdiction seeking to enjoin or restrain
the consummation of this Agreement or recover damages from Buyer resulting
therefrom.


iv) Casualty or Condemnation.  Buyer shall not have elected to terminate this
Agreement pursuant to Section 12.


v) No Material Adverse Change.  From the date of this Agreement to the Closing
Date, there shall not have been any material adverse change of the Subject
Property equal to five percent (5%) of the value, when taken as a whole.


c. Right to Terminate.  Seller shall have the right to terminate this Agreement,
without liability to Buyer, if the conditions to Closing set forth in Section
9(a) are not satisfied.  Likewise, Buyer shall have the right to terminate this
Agreement, without liability to Seller, if the conditions to Closing set forth
in Section 9(b) are not satisfied.


10.       Closing.  The Closing shall be held at the offices of Seller or such
other place or method as the Parties shall mutually agree.  Seller shall provide
Buyer a draft “Closing Settlement Statement” three (3) business days prior to
Closing respecting adjustments to the Purchase Price.  At the Closing, the
following shall occur:


a.     Closing Settlement Statement.  Buyer and Seller shall agree upon a
“Closing Settlement Statement” that shall include adjustments to the Purchase
Price that are known as of the Closing Date, as follows:


i) Oil in Storage.  The Purchase Price shall be increased by the amount of the
estimated amount to be received by Buyer for Seller’s interests in the quantity
of saleable oil in storage on the Effective Date (if any), net of all applicable
taxes and net of any charges attributable to such oil that are deducted under
the contract between NOGI and the oil purchaser before remitting payment, which
estimated amount shall be corrected to the actual amount received in the Final
Settlement Statement (defined below);


ii) Operating Expenses.  The Purchase Price shall be increased by the amount of
all operating expenses (including COPAS) and non-discretionary capital
expenditures by the Seller attributable to the Subject Properties for the period
from the Effective Date to the Closing Date;


iii) Sales Revenue from Effective Date to Closing Date.  The Purchase Price
shall be decreased by the amount received by Seller for the sale or other
disposition of produced natural gas and crude oil, net of all taxes for which
Seller was not reimbursed, for the period from the Effective Date to the Closing
Date;


 
 
16

--------------------------------------------------------------------------------

 
iv) Taxes.  The Purchase Price shall be adjusted downward for estimated
production, ad valorem or property taxes for production periods prior to the
Effective Date on a pro-rata basis determined for Seller and Buyer by the length
of ownership during the production taxing period divided by the production
taxing period.  Upon such adjustment, Buyer shall assume and be responsible for
all such tax periods and shall indemnify and hold Seller harmless from any
claims, losses, expenses and damages arising from same.  Should Seller receive a
tax statement for the Subject Properties following the Closing Date that relates
to production periods prior to the Effective Date, Seller shall forward any such
statements to Buyer and Buyer shall pay and advise the taxing authority of the
change in ownership to Buyer.
 
v) Adjustments for Title and/or Environmental Defects.  The Purchase Price shall
be adjusted for any Title or Environmental Defect adjustments agreed upon by the
Parties in accordance with Sections 6 or 7 hereof.
 
b. Execution and Delivery of Documents and Instruments.  The Parties shall
execute, acknowledge and deliver the following:


i) Seller shall execute and deliver to Buyer the Assignment, Conveyance and Bill
of Sale in the form attached hereto as Exhibit “D” that shall expressly contain
a special warranty of title to be given by Seller (the “Assignment”);


ii) Buyer shall execute and deliver to Seller the Note and Mortgage; and


iii) Seller shall execute and deliver to Buyer letters-in-lieu of transfer
orders, and other instruments reflecting Seller’s conveyance of title to the
Subject Property and the production therefrom to Buyer.


c. Delivery of Data.  Seller shall deliver the Data (as defined above) to Buyer
at Closing or within a reasonable time thereafter, due consideration being given
for the time to copy and deliver such Data.  To the extent transferable, the
Seller shall transfer possession of all Data (as located by Seller) to the Buyer
on the Closing Date.


d. Delivery of Possession.  Seller shall deliver exclusive possession of the
Subject Property to Buyer.
 
 
17

--------------------------------------------------------------------------------

 


e. Recording.  Buyer shall record and file the Assignment and other instruments
at its cost.  Any sales, use or transfer tax relative to such recording shall be
the responsibility of Seller.


11.Post-Closing Covenants.


a. Costs and Revenues After Effective Date.  Except as otherwise provided
herein, Seller shall be responsible for the payment of all costs, liabilities
and expenses incurred in the ownership and operation of the Subject Property
prior to the Effective Date and not yet paid or satisfied.  Except as otherwise
provided herein, Buyer shall be responsible for payment  (at Closing or
thereafter if not reflected on the Preliminary Closing Settlement Statement) of
all costs, liabilities and expenses incurred in the ownership and operation of
the Subject Property after the Effective Date to the Closing Date.  Such costs,
liabilities and expenses shall include any necessary and reasonable expenses
incurred by Seller in the operation, protection or maintenance of the Subject
Property.  All Hydrocarbons produced from the Subject Property prior to the
Effective Date, all oil stock balances held in the tanks as of the Effective
Date, and all proceeds from the sale thereof shall be the property of
Seller.  All Hydrocarbons produced after the Effective Date shall be the
property of Buyer.  Seller shall remit production proceeds, if any, received by
Seller from the sale of Hydrocarbons belonging to Buyer, less expenses which
Buyer is responsible for paying pursuant to this section, to Buyer promptly upon
receipt.  To the extent possible, adjustments shall be made to the Purchase
Price to account for such costs and revenues in the Preliminary Settlement
Closing Statement or if not liquidated by such date, they shall be addressed in
the Final Settlement Statement.


b. Final Settlement Statement.  Not more than ninety (90) days after the
Closing, Seller shall prepare and deliver to Buyer, in accordance with this
Agreement, a Final Settlement Statement setting forth each adjustment or payment
which was not finally determined as of the Closing and showing the calculation
of such adjustments.  As soon as practicable after receipt of the Final
Settlement Statement, Buyer shall deliver to Seller a written report containing
any changes which Buyer proposes be made to the Final Settlement Statement.  The
Parties shall agree with respect to the amounts due pursuant to such
post-Closing adjustments no later than one hundred twenty (120) days after the
Closing.  The date upon which such agreement is reached or upon which the Final
Purchase Price is established shall be called the “Final Settlement Date”.  In
the event that (1) the Final Purchase Price is more than the amount paid to
Seller at Closing, Buyer shall pay to Seller in immediately available funds the
amount of such difference, or (2) the Final Purchase Price is less than the
amount paid to Seller at Closing, Seller shall pay to Buyer in immediately
available funds the amount of such difference.  Payment by Buyer or Seller shall
be made within five (5) business days of the Final Settlement
Date.  Notwithstanding anything to the contrary in Section 11(a), (b) or (c), in
no event shall Seller be responsible for paying any Losses for which Buyer is
obligated to indemnify Seller under Section 11(e) and in no event shall any
reduction be made to the Purchase Price for any Losses for which Buyer is
obligated to indemnify Seller under Section 11(e).


 
 
18

--------------------------------------------------------------------------------

 
c. Additional Payments Received.  After the Final Settlement Date, each Party
covenants and agrees that it will hold and promptly transfer and deliver to the
rightful Party, from time to time as and when received by it, any cash, checks
with appropriate endorsements (using its reasonable efforts not to convert such
checks into cash), or other property that it may receive which properly belongs
to the other Party, and will account to the other Party for all such receipts.


d. Assumption of Obligations.  The Buyer understands and agrees that the Subject
Property is subject to all existing Contracts relating to the Subject
Property.  Except as otherwise provided herein, the Buyer shall assume and be
responsible for any obligations arising from ownership and operation of the
Subject Properties on and after the Effective Date; except as otherwise provided
herein, the Seller shall retain and be responsible for any obligations arising
from ownership or operation of the Subject Properties prior to the Effective
Date.  From and after the Effective Date, Buyer assumes, will be bound by, and
agrees to perform all express and implied covenants and obligations of Seller
relating to the Subject Property, whether arising under (i) the Leases, prior
assignments of the Leases, the Contracts, the Easements, the Permits or any
other contractually-binding arrangements to which the Subject Property (or any
component thereof) may be subject and which will be binding on Buyer and/or the
Subject Property (or any component thereof) after the Closing or (ii) any
applicable laws, ordinances, rules and regulations of any governmental or
quasi-governmental authority having jurisdiction over the Subject
Property.  Buyer also assumes Seller’s proportionate share of the expenses and
costs of plugging and abandoning the Wells and restoration of operation sites,
all in accordance with the applicable laws, regulations and contractual
provisions.  Buyer shall assume the risk of any change in the condition of the
Subject Property from the Effective Date to the Closing.
 
e. Indemnification.
 
(i)           Indemnification by Buyer.  Buyer shall defend, indemnify and save
Seller and, as applicable, its directors, officers, partners, members, employees
and agents harmless from and against any and all claims, liabilities, damages,
losses, assessments, costs and expenses, including reasonable attorneys’ fees
and expenses and costs of suit (collectively, “Losses”) arising out of (A) the
breach of any representation or warranty contained in Section 5 hereof, (B) the
breach of any covenant contained in this Agreement, or (C) the ownership or
operation of the Subject Property after the Effective Date including, without
limitation, the adequate and timely payment of royalties, overriding royalties
and other burdens measured by production, payment of taxes and noncompliance
with any Environmental Laws, or (D) any matter which could constitute or relate
to an Environmental Defect (regardless of cost, on an individual or any other
basis, to remediate) whether the claim is for Losses suffered by Buyer or
regardless of whether the same accrued or otherwise arose before or after the
Closing.


 
 
 
19

--------------------------------------------------------------------------------

 
(ii)           Indemnification by Seller.  Seller shall defend, indemnify and
save Buyer and, as applicable, its directors, officers, employees and agents,
harmless from and against any and all Losses arising out of (A) the failure by
Seller to pay any expenses relating to the Subject Property which relate to
periods prior to the Effective Date, (B) the failure by Seller to pay any taxes
relating to the Subject Property or production therefrom which relate in any way
to periods prior to the Effective Date and (C) the adequate and timely payment
of royalties, overriding royalties and other burdens measured by production
relating to periods prior to the Effective Date; provided, however, that the
obligation to indemnify Buyer under subpart (C) hereof shall terminate six (6)
months following the Closing Date.


(iii)           THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 11(e) SHALL BE
APPLICABLE WHETHER OR NOT THE CLAIMS, LOSSES, COSTS, EXPENSES, AND DAMAGES IN
QUESTION AROSE SOLELY OR IN PART FROM (A) THE ACTIVE, PASSIVE OR CONCURRENT
NEGLIGENCE, OR OTHER FAULT OF ANY INDEMNIFIED PARTY OR (B) ANY ACTION THAT
SUBJECTS THE INDEMNIFIED PARTY TO CLAIMS PREMISED IN WHOLE OR IN PART IN STRICT
LIABILITY.
 
12.Casualty Loss.  If, prior to the Closing Date, any portion of the Subject
Property shall be destroyed by fire or other casualty, Buyer shall have the
right to treat such affected property as a Title Defect under Section 6
above.  Should the portion of Subject Property affected be material in Buyer's
reasonable opinion, Buyer shall have the right to exclude the affected Subject
Property from this Agreement by giving notice thereof to Seller, in which event
both parties shall negotiate in good faith any adjustment to the Purchase Price
to account for the casualty loss.  In the event the casualty loss occurs after
the notice deadline for Title Defects provided in Section 6(b) but before the
Closing Date and the total value of such casualty losses exceeds twenty percent
(20%) of the Purchase Price, either Party may elect to terminate this Agreement
without liability to the other Party, in which case Buyer shall be entitled to a
refund of the Performance Deposit.


13.           Shareholder Ratification.   Any provision contained in this
Agreement to the contrary notwithstanding, should the approval by ratification
of the shareholders of either or both of Buyer or Seller be applicable to the
transaction contemplated hereby, the Closing described in Section 3. hereof
shall be deferred until any such ratification shall have occurred.


14.           General Provisions.


a. Further Assurances.  Seller agrees to execute any documents which it has the
authority to execute, whether before or after the Closing, to aid Buyer in
clearing or perfecting title and ownership to the Subject Property and to
facilitate the receipt of the proceeds of the sale of the production therefrom
and attributable thereto.  Buyer shall make any request for execution of such
document in writing and shall provide Seller with a copy of the document.


 
 
 
20

--------------------------------------------------------------------------------

 
b. Entire Agreement.  This Agreement together with the Exhibits attached hereto,
shall constitute the complete agreement between the Parties hereto and shall
supersede all prior agreements, whether written or oral, and any representations
or conversations with respect to the Subject Property.


c. Confidentiality.  If the Closing does not occur, Buyer will keep all the
information furnished by Seller to Buyer hereunder, or in contemplation hereof,
strictly confidential including without limit the Purchase Price and other terms
of this Agreement, and will not use any of such information to Buyer's advantage
or in competition with Seller, except to the extent such information (i) was
already in the public domain, not as a result of disclosure by Buyer, (ii) was
already known to Buyer, (iii) is developed by Buyer independently from the
information supplied by Seller, or (iv) is furnished to Buyer by a third party
independently of Buyer's investigation pursuant to the transaction contemplated
by this agreement.


d. Assumption of Plugging and Abandoning Existing Wells.  Buyer understands that
there are numerous wells located on the Leases, and that governmental
authorities, lessors, and the operator(s) of the Leases, may demand/require that
various of those wells be plugged and abandoned, and that the wellsites for such
wells be cleared, cleaned up and returned to as near such wellsites’ surface
condition as is reasonably practicable.  Buyer agrees that it is purchasing the
Subject Property with knowledge of the above-described plugging, abandonment and
surface restoration obligations.


e. Notices.  All communications required or permitted under this Agreement shall
be in writing and may be sent by e-mail and/or facsimile.  Such communication
shall be deemed made when actually received, or if mailed by registered or
certified mail, postage prepaid, addressed as set forth below, shall be deemed
made three (3) days after such mailing.  Faxes and e-mails will be deemed to be
received when reflected in the fax confirmation sheet or by e-mail confirmation
obtained by the sender.  Either Party may, by written notice to the other,
change the address for mailing such notices.


Notices to Seller:  Nordic Oil USA 1, LLLP
3887 Pacific Street
Las Vegas, Nevada  89121
Attn:  Mr. Michael King
Fax No.  (702) 697-8944
E-Mail: mike@princetonresearch.com


Notices to Buyer: Lucas Energy, Inc.
3555 Timmons Lane, Suite 1550
Houston, Texas  77027
Attn:  Mr. William A. Sawyer
Fax No.  (713) 337-1510
E-Mail:  wsawyer@lucasenergy.com
 
 
21

--------------------------------------------------------------------------------

 
f. Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto, and their successors and assigns; provided, no
assignment or delegation by either Party shall be made without the express
consent of the other Party and if such consent is granted, no assignment or
delegation shall relieve such Party of any of its obligations hereunder.


g. Law Applicable.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, and for the purposes of any
disputes between the Parties and enforcement of the terms and provisions hereof,
the jurisdiction and venue shall be in a competent court of the State of Texas
or Federal District Court in the State of Texas.


h. Incorporation of Exhibits.  All exhibits and schedules referred to herein are
attached hereto and are made a part hereof by this reference.


i. Expiration of Representations and Warranties.  None of the representations
and warranties contained in Sections 4 and 5 or the covenants in Section 8 shall
survive Closing, provided, however, that the representations and warranties
contained in Sections 4(a), (b), (c), and (d); and 5(a), (b), (c), (d) and (e)
shall survive the Closing for a period of two (2) years.  Except as provided
above and for any covenant or agreement which by its terms expressly terminates
as of a specific date, the covenants and agreements of the parties hereto
contained in this Agreement shall survive the Closing without contractual
limitation.


j. Headings.  The headings of the articles and sections of this Agreement are
for guidance and convenience of reference only and shall not limit or otherwise
affect any of the terms and provisions of this Agreement.


k. Attorneys’ Fees.  The prevailing Party in any dispute hereunder shall be
entitled to recover its reasonable attorneys’ fees and costs.


l. Expenses.  All fees, costs and expenses incurred by the Parties in
negotiating this Agreement and in consummating the transactions contemplated by
this Agreement shall be paid by the Party that incurred such fees, costs and
expenses.
 
 
22

--------------------------------------------------------------------------------

 


m. Amendment and Waiver.  This Agreement may be altered, amended or waived only
by a written agreement executed by the Party to be charged.  No waiver of any
provision of this Agreement shall be construed as a continuing waiver of the
provision.


n. Announcements.  Buyer may, at its sole discretion, publicly disclose the
execution of this Agreement and the transactions contemplated hereby.  If Seller
is required by law to make an announcement concerning this Agreement, the Buyer
shall be provided the opportunity to review and comment upon such announcement
prior to the release of such announcement.


o. Third-Party Beneficiaries.  Unless expressly stated to the contrary, no third
party is intended to have any rights, benefits or remedies under this Agreement.


p. Severance.  If any provision of this Agreement is found to be illegal or
unenforceable, the other terms of this Agreement shall remain in effect and this
Agreement shall be construed as if the illegal or unenforceable provision had
not been included.


q. Counterparts.  This Agreement may be signed in any number of counterparts and
each such counterpart shall be considered any original and an enforceable
agreement.


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed below
by their duly authorized representatives.




SELLER
 
 
BUYER
   
NORDIC OIL USA 1, LLLP, by and through its General Partner, Princeton Research,
Inc.
LUCAS ENERGY, INC.
 
 
By: /s/ Michael
King                                                               
By: /s/ William A.
Sawyer                                                        
Name:  Michael King
Name:  William A. Sawyer
Title:     President
Title:  President & CEO
Date:                                                                
Date:                                                                
   



 
 
 
23

--------------------------------------------------------------------------------

 
LIST OF EXHIBITS




Exhibit                 Description


“A”                      Leases


“B”                      Working Interests, Net Revenue Interests and Allocated
Values


“C”                      Contracts


“D”                      Form of Assignment, Conveyance and Bill of Sale


“E”                       Form of Promissory Note


“F”                       Form of Deed of Trust, Security Agreement, Financing
Statement and Assignment of Production




 
 
 
 
 
 
24

--------------------------------------------------------------------------------

 